Citation Nr: 1538516	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-14 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include attention deficit disorder (ADD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied service connection for the claimed disability.

The Board previously considered this matter in November 2014 and remanded the claim for further development.  The Appeals Management Center (AMC) completed all requested development, and the case has been returned to the Board for further appellate action.

The Veteran also appealed the issues of service connection for a bilateral ankle disability and a digestive condition.  The RO granted service connection for left ankle sprain instability, right ankle sprain instability, and irritable bowel syndrome (claimed as a digestive condition) in a March 2015 rating decision.  Because the Veteran was awarded service connection for these disabilities, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Board notes that although the Veteran requested a hearing before the Board, he failed to report to a hearing scheduled in June 2013 without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDING OF FACT

The Veteran does not have a current diagnosis of ADD or any other psychiatric disorder, and any previous diagnoses are not shown to be etiologically related to active service. 





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include ADD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the Veteran participated in VA's Pre-Discharge Program and filed his claim in August 2010, prior to his discharge from active duty service.  As part of that program, he was provided with the information and evidence necessary to substantiate his claims for service connection.  The RO notified the Veteran of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in September 2010 and February 2015 to obtain medical evidence regarding the nature and etiology of the claimed disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Medical opinion is provided as to whether the Veteran has any psychiatric disorders and explanations are provided for any such opinions.  As such, the Board finds that the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007).  The Board  further finds that the RO/AMC has substantially complied with the remand directives to obtain updated treatment records and obtain an examination. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268.

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Disorder

The weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of a psychiatric disorder, to include ADD, and that any previous diagnosis of a psychiatric disorder was not related to service.  

Service treatment records (STRs) indicate that in May 2009, the Veteran completed an attention deficit hyperactivity disorder (ADHD) behavior checklist for adults, and was subsequently evaluated for ADHD.  A June 2009 treatment note indicates that the Veteran's scores were "somewhat significant for inattentive type."  The Veteran agreed to trial and close follow-up, and was prescribed Adderall.  Subsequent treatment records indicate that the Veteran was assessed as having ADD without hyperactivity.  In February 2010, the Veteran was found to be unqualified for submarine duty because he was taking a psychotropic drug.  


In a September 2010 VA mental disorders examination, however, a psychiatric disorder was not diagnosed.  The Veteran reported that as a child he earned poor grades due to inattention and not applying himself, and that he experienced significant difficulties with attention in childhood.  The Veteran also reported that he had a normal childhood with an excellent relationship with his parents and siblings, and had no functional impairment at home.  He also noted that his son had been diagnosed with ADD.  The Veteran stated that his symptoms of ADD included apprehension about doing new tasks and difficulty reading technical manuals required for his military position.  The examining psychologist indicated that the Veteran was well-groomed, alert and oriented in all spheres, with an appropriate affect and congruent mood.  The examiner did not diagnose any psychiatric disorders, and specified that the Veteran did not meet the full diagnostic criteria required for a diagnosis of ADD.  He stated that a diagnosis of ADD required significant impairment in both school and home settings, and the Veteran denied any impairment at home as a child.  The examiner opined that the Veteran's symptoms had reduced markedly over time even without the addition of psychotropic medications.  The examiner noted that ADD required onset at or around the age of 7 years old, it clearly predated the veteran's military service.  Thus, his symptoms of inattention were not caused by or the direct result of the Veteran's military service but were a pre-existing condition.

The Veteran underwent another VA mental disorders examination in February 2015.  The Veteran reported that he was primarily a full-time father to his children and that he was going to school to receive his second bachelor's degree.  The examining psychologist found that the Veteran did not have any current psychiatric diagnoses.  The examiner indicated that the Veteran did not present with enough criteria to meet a mental disorder diagnosis, and did not display functional impairment in family, social or school activity.  The examiner also stated that ADD and ADHD are disorders that manifest in childhood, and that an individual who is diagnosed with one of these disorders will have had the disorder in childhood.  Thus ADD is never the result of, or caused by, military service.

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of ADD or any other psychiatric disorder.  Although the Veteran's STRs contain evidence that the Veteran was treated for ADD, there is no conclusive diagnosis.  The June 2009 treatment report merely states that the Veteran's ADHD questionnaire responses were "somewhat significant for inattentive type,"  and that he was going to be followed closely.  See e.g. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (stating that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Moreover, two VA examiners reviewed the file, including the STRs, considered the Veteran's subjective history, completed mental status examinations, and concluded that there was no Axis I diagnosis.  Both examiners also specifically noted that even if the Veteran had ADD or ADHD, the disorder would have been present in childhood and would therefore pre-date the Veteran's military service.

As such, without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  Thus, on this record, the evidence is found to preponderate against the claim that the Veteran has a current diagnosis of a psychiatric disorder, including ADD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for an acquired psychiatric disorder is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to include ADD, is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


